DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 25, 2022 is acknowledged. The traversal is on the ground(s) that the claims share the same or corresponding technical feature, the International Preliminary Report on Patentability did not raise a lack of unity of invention objection, and the Office employs expansive databases and searching capabilities which should not make a search for both a centrifugal pump and an infusion plant having a centrifugal pump overly burdensome. 
This is not found persuasive because while claims 1 and 8 share a technical feature, it is not a “special technical feature”. A “special technical feature” is defined as a technical feature that defines a contribution each claimed invention makes over the prior art (see MPEP §1893.03(d) sixth paragraph). In other words, the shared special technical feature would need to be a novel and non-obvious technical feature. As evidenced in the previous unity of invention requirement, the shared technical features are not special technical features. 
Regarding the International Preliminary Report, the USPTO is not bound to decisions made in the report and can make independent decisions regarding unity of invention. 
Regarding the search burden, the different inventions require separate searches (different CPC subgroups, different text search terms) which creates the burden for searching the two inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 10 recites “cooling medium fist” and it appears “fist” is a typo which should be “first”.  
Appropriate correction is required.

Claim Objections
Claims 1-7, and 12 are objected to because of the following informalities:  
Claim 1, line 2 introduces “an inlet port” and line 5 recites “the inlet”. Line 5 should be amended to recite “the inlet port” to be consistent with line 2.
Claims 2-7, 11, and 12 depend from claim 1 and are objected to for depending from an objected claim.
Claim 4, lines 1-2 recite “the radius of the outer perimeter of the co-axial annular enclosure” and both “the radius” and “the outer perimeter” lack proper antecedent basis. Line 2 recites “the radius of the outer perimeter of the disc” and both “the radius” and “the outer perimeter” lack proper antecedent basis. 
Claim 7, line 2 recites “the part of the casing” however “the part” lacks antecedent basis. 
Claim 12 depends from claim 7 and is objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 7-8 state “the disc comprises a cooling cavity having a cooling medium inlet and a cooling medium outlet” however upon inspection of the specification, there does not appear to be support for the disc having the cooling medium inlet and cooling medium outlet.
Page 10, lines 25-30 describe a cooling medium which enters the pump at an “inlet port 10” provided in the lower part of the volute casing. Page 11, lines 13-17 describe the cooling medium leaving the pump “through the cooling medium outlet port 17” which is formed in the lower part of the casing. Figures 1 and 2 match these descriptions where the inlet and outlet are formed in the casing and not in the disc. The specification does not describe, and the drawings do not show, an embodiment with the cooling medium inlet and cooling medium outlet in the disc as recited in claim 1.
	Therefore, the applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claim 1 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 1 is rejected under 35 USC 112(a) for failing the written description requirement.
	Claims 2-7, 11, and 12 depend from claim 1 and contain its limitations, and therefore are rejected for the same reason.
	The examiner notes claim 6 states the cooling medium outlet is formed in the volute casing. 
	Claim 11, lines 2-4 recites a list of multiple types of heat-sensitive fluid foodstuffs, and states the combination of all of these types is considered “the heat-sensitive fluid foodstuff”. The examiner notes the word “or” in line 4 was amended to be changed to “and”, which results in the claim interpretation where the combination of all of the types are considered the heat-sensitive fluid foodstuff rather than any one type on the list. 
	Page 9, lines 19-24 recite the same list, however the list uses the word “or” rather than “and” and therefore the foodstuff could be any one of the types in the list rather than the entire combination. 
	Claim 12 recites the same limitations and raises the same issue.
	The applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claims 11 and 12 contain subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claims 11 and 12 are rejected under 35 USC 112(a) for failing the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, lines 1-2 recite “the disc is cooled using a cavity” however claim 3 depends from claim 1 which previously introduced “a cooling cavity” in the disc and it is unclear if the “cavity” of claim 3 is the same or different from the “cooling cavity” of claim 1. For the purpose of examination, claim 3 will be treated as referring to “the cooling cavity” of claim 1. 
	Claim 4 depends from claim 3 and contains its limitations and therefore is rejected for the same reason.
	Claim 6, line 2 recites “the inlet” however claim 6 depends from claim 1 which introduces “an inlet port” and “a cooling medium inlet”. It is unclear to which inlet claim 6 refers. For the purpose of examination, claim 6 will be treated as referring to the cooling medium inlet. 
	Claim 12, line 1 recites “the infusion plant according to claim 7” however the invention of claim 7 is a “centrifugal pump”. Either the invention is a typo or the dependency is incorrect and claim 12 should depend from claim 8. For the purpose of examination, claim 12 will be treated as referring to the centrifugal pump of claim 7.  
	Any and all claims rejected above under 35 USC 112(b), if rejected with art below under sections 35 USC 102 and/or 103, is/are rejected as best understood.

Examiner’s Comment
	Multiple claims contain reference numbers within parentheses. While reference numbers corresponding to elements recited in the detailed description and drawings may be used in conjunction with the recitation of the same element in the claims, the presence or absence of such reference numbers does not affect the scope of the claims. See MPEP §608.01(m) third paragraph for further clarification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,250,863 to Brandt.
In Reference to Claim 1#
	Examiner’s comment: the phrase “for pumping a heat-sensitive fluid foodstuff” in the preamble is considered an intended use for the “centrifugal pump”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP §2111.02 II, first paragraph for further clarification). In this case, the fluid foodstuff is merely the working fluid of the pump, and does not define the structure of the pump itself. 
Brandt teaches:
	A centrifugal pump for pumping a working fluid (pumped liquid), comprising: 
a volute casing (1) having an inlet port (6) and an outlet port (not numbered, see annotated Figure 2 below) for the working fluid, 
the volute casing enclosing an impeller (5) comprising a disc (not numbered, see annotated Figure 2 below) operably associated with an end of a shaft (not numbered, see annotated Figure 2 below), said disc having a first surface (bottom surface in Figure 2) and a second surface (top surface in Figure 2) opposite the first surface, 
said first surface facing the inlet of the casing and being provided with vanes (7), wherein the second surface of the disc of the impeller is exposed to a cooling medium (cooling liquid), 
wherein the disc comprises a cooling cavity (space containing ancillary vanes 8, see annotated Figure 2 below) having a cooling medium inlet (not numbered, see annotated Figure 2 below) and a cooling medium outlet (not numbered, see annotated Figure 1 below) (see column 2, lines 11-29, and annotated portion of Figure 1 and Figure 2 below).

    PNG
    media_image1.png
    422
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    655
    841
    media_image2.png
    Greyscale

In Reference to Claim 3#
Brandt teaches:
	The centrifugal pump of claim 1, wherein the disc is cooled using the cooling cavity having a co-axial annular enclosure. The second surface of the disc is tapered, and forms the co-axial annular enclosure in the gap between the outer radial surface of the cooling cavity and the portion surrounding the shaft. 
In Reference to Claim 5#
Brandt teaches:
	The centrifugal pump of claim 1, wherein an inlet passage (not numbered, see annotated portion of Figure 2 below) to the cooling cavity includes an annular space (not numbered, area in inlet passage leading to cooling medium inlet) between the rotating shaft and the casing (see annotated portion of Figure 2 below).

    PNG
    media_image3.png
    652
    909
    media_image3.png
    Greyscale

In Reference to Claim 6#
Brandt teaches:
	The centrifugal pump of claim 1, wherein the cooling medium outlet is formed in the casing radially distanced from the cooling medium inlet (see annotated portion of Figure 1 with the rejection of claim 1 above). 
In Reference to Claim 7#
Brandt teaches:
	The centrifugal pump of claim 1, wherein the volute casing comprises a cooling jacket (3) attached to a part (upper section of volute casing 1 in Figure 1) of the casing facing the vanes of the impeller. The cooling jacket connects to the upper end of the volute casing (1), and the volute casing extends around the impeller toward the bottom side of the impeller which faces the vanes. Therefore, the cooling jacket is indirectly connected to a part which faces the vanes of the impeller. 
In Reference to Claims 11 and 12#
	Examiner’s comment: as explained with the rejection of claim 1, the type of working fluid is considered an intended use, and does not define the structure of the pump itself. Claims 11 and 12 are apparatus claims, and an apparatus claim covers what the device is, and not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (see MPEP §2114 II for further clarification). 
Brandt teaches:
	The centrifugal pumps of claims 1 and 7, comprising the working fluid.
	The pump of Brandt is capable of accommodating a liquid working fluid which have solids pollutants (column 1, lines 52-54). Since the structure of the pump is the same as the claimed invention, it appears the pump would also be capable of pumping fluid foodstuffs such as whey protein concentrates, baby food, baby food liquid concentrates, nutritious drinks, skim milk, milk protein isolates, or cheese milks. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,281,088 to Brandt as applied to claim 3 above, and further in view of case law.
In Reference to Claim 4
Brandt teaches:
	The centrifugal pump of claim 3, wherein the co-axial annular enclosure has an outer perimeter which has a radius, and the disc has an outer perimeter which has a radius (see annotated portion of Figure 2 below).

    PNG
    media_image4.png
    386
    565
    media_image4.png
    Greyscale

Brandt fails to teach:
	The radius of the outer perimeter of the co-axial annular structure is 50% or more of the radius of the outer perimeter of the disc. The radius of the co-axial annular structure is less than 100% of the radius of the disc, however Brandt is silent regarding the percentage. 
	The size of the radius of the co--axial annular structure is determined by the radius of the extension (9) and grooves (12) which affect deaeration and air bubble removal from the cooling medium (column 2, lines 34-44). Increasing the radius of the grooves (12) would increase the size of the slots (11) and allow more space where the air bubbles are able to evacuate. 
	The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
In the instant application, the radius of the co-axial annular structure is less than 100% of the radius of the disc.
One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the centrifugal pump of Brandt by sizing the co-axial annular structure to have a radius of 50% or more of the radius of the disc in view of case law for the purpose of optimizing air bubble removal from the cooling medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,250,863 to Brandt teaches a centrifugal pump comprising an impeller with a disc, where a cooling medium is supplied to the backside of the disc. US 5,881,638 to Kjaerulff et al teaches an infusion plant having a pump for heat sensitive fluid foodstuffs (whey protein concentrate, cheese milk) (column 1, lines 4-9). US 3,371,613 to Dahlgren teaches a pump having cooling on the backside of the impeller disc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799